STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF     LOUISIANA                                                                 NO.    2022       KW       0342


VERSUS


PRESTON         G.    DEMOUCHET,               JR.                                                 JULY       5,       2022




In   Re:             Preston         G.        Demouchet,            Jr.,      applying           for    supervisory
                     writs,        16th          Judicial        District            Court,        Parish          of     St.

                     Mary,     No.        95- 141810.




BEFORE:              McCLENDON,           WELCH,        AND     HESTER,        JJ.


        WRIT         DENIED.         A conviction may not be                            collaterally           attacked
through         a     motion       to      correct        an    illegal            sentence.            See    La.       Code

Crim.      P.        art.    881. 5.
                         is well established that a pleading is
                                                It

construed for what it really is and not for what it is labeled.
Rochon       v.       Young,       2008- 1349 (          La.     App.        1st     Cir.    2/ 13/ 09),           6    So. 3d
890,       892,       writ     denied,               2009- 0745 (      La.      1/ 29/ 10),        25     So. 3d         824.
If     the      inmate         files            a     pleading         that        requests        postconviction

relief,         the         pleading           should      be    treated           as     such,     including             the

application             of    the         time       limit      of    article           930. 8.         See    State          v.

Jarrow,         2004- 0483 (         La.        9/ 24/ 04),      882        So. 2d   1160.


                                                               PMC
                                                               JEW

                                                              CHH




COURT      OF     APPEAL,          FIRST        CIRCUIT




                                           l    0
        DEPUTY          CLERK      OF      COURT
                     FOR     THE    COURT